NUMBER 13-06-00535-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


REBECCA JEAN CANN,                                                         Appellant,

                                                        v.

THE STATE OF TEXAS,                                                        Appellee.


  On appeal from the County Court at Law of Kleberg County, Texas.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

      A jury found appellant, Rebecca Jean Cann, guilty of the misdemeanor offense of

driving while intoxicated.1 The trial court assessed a sentence of 180 days’ confinement,

suspended the sentence, placed appellant on community supervision for eighteen months,




      1
          See T EX . P EN AL C OD E A N N . § 49.04 (Vernon 2003).
and imposed a fine of $500.00 fine and court costs.2

        Appellant’s appellate counsel, concluding that “there are no grounds upon which an

appeal can be predicated,” filed an Anders3 brief, in which he reviewed the merits, or lack

thereof, of the appeal. We affirm.

                                                    I. DISCUSSION

        Pursuant to Anders v. California,4 appellant’s court-appointed appellate counsel has

filed a brief with this Court, stating that his review of the record yielded no grounds or error

upon which an appeal can be predicated. Although counsel’s brief does not advance any

arguable grounds of error, it does present a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal.5

        In compliance with High v. State,6 appellant’s counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court’s judgment. Counsel has

informed this Court that he has: (1) examined the record and found no arguable grounds

to advance on appeal, (2) served a copy of the brief and counsel’s motion to withdraw on

appellant, and (3) informed appellant of her right to review the record and to file a pro se




        2
            See T EX . C OD E C R IM . P R O C . A N N . art. 42.12 § 3 (Vernon Supp. 2008).

        3
            See Anders v. California, 386 U.S. 738, 744 (1967).

        4
            See id.

        5
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        6
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

                                                             2
response.7 Appellant has filed a pro se response.8

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.9 We have reviewed the

entire record,10 counsel’s brief, and appellant’s pro se brief, and have found nothing that

would arguably support an appeal.11 Accordingly, we affirm the judgment of the trial court.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.12 We grant counsel’s motion to withdraw. Within five



        7
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        8
            See In re Schulman, 252 S.W .3d at 409.

        9
            Penson v. Ohio, 488 U.S. 75, 80 (1988 ).

        10
          W e note that the Kleberg County Court-at-Law has been granted perm ission to use an electronic
recording system in crim inal law m atters, pursuant to an order dated June 11, 1997. W e have diligently
reviewed the audiotapes of the proceedings in this m atter. Although we understand that lim ited resources
m ay have necessitated this arrangem ent, we note that the audiotapes are difficult to understand, and m ay
present special challenges to an incarcerated defendant’s ability to review the record.

        11
            See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“As stated above, the court
of appeals is not required to review the m erits of each claim raised in an Anders brief or a pro se response.
. . . Due to the nature of Anders briefs, by indicating in the opinion that it considered the issues raised in the
briefs and reviewed the record for reversible error but found none, the court of appeals m et the requirem ent
of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

        12
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous.”) (citations om itted)).

                                                        3
days of the date of this Court’s opinion, counsel is ordered to send a copy of the opinion

and judgment to appellant and to advise appellant of his right to file a petition for

discretionary review.13




                                                                LINDA REYNA YAÑEZ,
                                                                Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 26th day of August, 2009.




         13
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.

                                                          4